UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2509



KEITH E. BOOTH,

                                           Plaintiff - Appellant,

         versus


PRINCE GEORGE'S COUNTY HEALTH DEPARTMENT'S
OFFICE ON AIDS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
93-3905-PJM)


Submitted:   February 24, 1998           Decided:   March 18, 1998


Before WIDENER, ERVIN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith E. Booth, Appellant Pro Se. John Anthony Bielec, COUNTY
ATTORNEY'S OFFICE, Upper Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Booth appeals the district court's order granting summary

judgment to the Defendants and dismissing Booth's action under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to

2000e-16 (West 1994 & Supp. 1997), for failure to establish a prima

facie case of discrimination. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Booth v. Prince
George's County, No. CA-93-3905-JFM (D. Md. Sept. 19, 1996). We

deny Booth's "Motion Request for Reconsideration." We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2